                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
          BRANDI MICHELLE LANE                           CASE NO. 16-42917-MAR
                                                         CHAPTER 13
                                                         HONORABLE MARK A. RANDON
               DEBTOR.
_________________________________/
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
_______________________________________/

                                    AFFIDAVIT OF DEFAULT
STATE OF MICHIGAN)

COUNTY OF MACOMB)

          Craig S. Schoenherr, Sr. states as follows:

          1.     He is the attorney of record for Santander Consumer USA Inc. (“Creditor”) in this

matter.

          2.     The Creditor holds a valid, perfected security interest in a certain 2012 GMC

Terrain bearing vehicle identification number 2GKFLXEK1C6116909.

          3.     On February 7, 2019, an Order for Modification of the Automatic Stay and

Resolving Motion for Relief from the Automatic Stay was entered by this Court, requiring

Debtor to maintain payments to the Creditor current.

          4.     On July 30, 2020, the Creditor gave notice of the default in payments to the

Debtor’s attorney and the Debtor.




 16-42917-mar         Doc 107      Filed 08/25/20       Entered 08/25/20 14:26:41   Page 1 of 2
       5.      The Debtor had 10 days from the date of the notice to bring the payments current

with the Creditor.

       6.      The Debtor failed to bring the payments current within the required time period.

       7.      The Debtor has failed to comply with the terms of the Order.

       8.      Upon the failure of the Debtor to comply with the terms of the Order, the

Automatic Stay of 11 U.S.C. ' 362 is terminated as to the interest of Santander Consumer USA

Inc. in the 2012 GMC Terrain bearing Vehicle Identification Number 2GKFLXEK1C6116909.

                                            O’REILLY RANCILIO P.C.

                                            /s/ Craig S. Schoenherr, Sr.
                                            ________________________________
                                            CRAIG S. SCHOENHERR, SR. (P32245)
                                            Attorney for Creditor
                                            12900 Hall Road, Suite 350
                                            Sterling Heights, MI 48313-1151
                                            (586) 726-1000
                                            ecf@orlaw.com


DATED: August 25, 2020




 16-42917-mar        Doc 107    Filed 08/25/20    Entered 08/25/20 14:26:41       Page 2 of 2
